DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 09/01/21, claims 1-4 have been canceled, and claims 5, 11-13, 15-17, and 20-24 have been amended, and claim 25 has been newly added.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 09/01/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection(s).
Furthermore, in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following new grounds of rejection for a detailed discussion.
Moreover, as per Applicant’s remarks regarding “if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification”, 
in response, it is Examiner's ultimate responsibility/duty to reject a claim (a 103 rejection) based on a technically reasonable expectation/rational to determine if it would have been obvious to one of skill in the art having the primary reference to incorporate/combine supporting reference(s) teaching(s) to arrive at the lacking/missing claim feature(s), and certainly not based on an assertion that a combination of A primary reference in view of B supporting reference would become incompatible, not operational, or unsatisfactory. 
Furthermore, the patent Office does not test any inventions/features (under a 103 rejection) to see if the (combination of references) test(s) yield the satisfying operational results or not. 

suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, please refer to the following new grounds of rejection for a detailed discussion. 
Moreover, as per Applicant’s remarks regarding “if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious”,
In response, the Examiner believes the proposed modification or combination of the prior art would not change the principle of operation of the prior art invention being modified, wherein the teachings of the prior art references would be sufficient to render the claims prima facie obvious.
Furthermore, as a further support, Boon et al further teaches an encoder/decoder (Figs. 1 and 19) for utilizing/using a both inter-frame prediction method (as discussed below) and an intra-frame prediction method (Figs. 14 and 18).
Therefore, in conclusion, the teachings of the prior art references (LIU et al in view of Boon et al) would be quite sufficient to render the claims prima facie obvious at least in view of Boon et al’s supplemental teachings.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 



5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

6.	Claims 1-8, 10-20, and 25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over LIU et al (2017/0353719 A1) in view of Boon et al (2009/0116760 A1).
Regarding claims 5, 15, 20, and 23-24, LIU et al discloses an apparatus/method comprising:
one or more computer processors (paras. [0092], [0100]); and
a non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be operable for a method (paras. [0092], [0100]), comprising:
selecting, by a computing device (decoder), a first template of pixels (left column) that is outside a first (target or current block) block and a second template of pixels (left second column) that is outside the first (target or current) block, wherein the first template (left column) and the first/current block are in a same frame and the second template (left second column) and the first block are in the same frame (Figs. 9, 11-14, and 16-17);
calculating, by the computing device, a first weight (W1) based on the first template of pixels and a second weight (W2) based on the second template of pixels (2020) (abs.; Figs. 14 and 20; paras. [0030], [0048], [0054]); 
applying, by the computing device, the first weight (W1) to a third template of pixels (top row) to generate a weighted third template of pixels (end result of weighting the first weight), and applying the second weight (W2) to a fourth template of pixels (top second row) to generate a weighted fourth template of pixels (end result of weighting the second weight) (Fig. 14; para. [0066]); and 
using, by the computing device, the weighted third template of pixels, and the weighted fourth template of pixels, in a prediction search (abs.; Fig. 20; para. [0054], [0067], [0094]).
LIU et al does not seem to particularly disclose:
selecting, by the computing device, a first region of pixels that are inside the first block and a second region of pixels that are inside the first block, wherein the first template and first region are similar sizes in the same frame and the second template and the second region are similar sizes in the same frame;
calculating, by the computing device, the first weight based on the first region of pixels; and the second weight based on the second region of pixels; 
applying, by the computing device, the first weight to the third template of pixels that is outside of a second block to generate the weighted third template of pixels, and applying the second weight to the fourth template of pixels that is outside of a second block to generate the weighted fourth template of pixels; and
using, by the computing device, the weighted third template of pixels, and the weighted fourth template of pixels, in a motion prediction search, to determine a reference block for a block being coded in a different frame than the reference block.
However, Boon et al teaches image predicting decoding/coding device/method comprising: 
selecting, by a computing device, a first region (411, 412) of pixels that are inside a first block (402, 406) and a second region (421, 422, 431, 432, 441, 442) of pixels that are inside the first block (402, 406) (Figs. 7-10; paras. [0175-0182]);
calculating, by the computing device, a first weight based on the first region of pixels, and a second weight based on the second region of pixels (paras. [0176], [0179], [0181], [0183]); 
applying/comparing a weighted first template (462) of pixels for a second block (461, 471) to the weighted first template of pixels that is outside of a second block, for a third block (751-754, 771-774), and applying/comparing a weighted second template (472) of pixels for the second block (461, 471) to the weighted second template of pixels that is outside of the second block (461, 471), for the third block (751-754, 771-774) to determine whether the second block is similar to the third block (Figs. 11-12; paras. [0170], [0189], [0191], [0201]); 
wherein the first template (462) and the first region (412) are similar sizes (8x8) in a same frame and the second template (472) and the second region (421, 422, 431, 432, 441, 442) are similar sizes (8x8) in the similar same frame (Figs 7-11; paras. [0175-0182]; [0151-0152]); and
the first weighted template of pixels and the second weighted template of pixels are used in a motion prediction search (corresponding to MVs, 407 and 408) to determine a reference block (461 or 462 from reference image 403) for a block being coded in a different frame ((B), 402) than the reference block, whereby prediction signals can be generated with good efficiency and prevent decline in the prediction accuracy in relation to pixels which are situated distantly from the boundaries of the object region (abs.; Figs. 7-10 and 11-13; paras. [0145-0147], [0176], [0179], [0181], [0183], [0194-0197], [0012]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so as to, 
select, by the computing device, the first region of pixels that are inside the first block and a second region of pixels that are inside the first block, wherein the first template and first region are similar sizes in the same frame and the second template and the second region are similar sizes in the same frame;
calculating, by the computing device, the first weight based on the first region of pixels; and the second weight based on the second region of pixels; 
applying, by the computing device, the first weight to the third template of pixels that is outside of the second block to generate the weighted third template of pixels, and applying the second weight to the fourth template of pixels that is outside of a second block to generate the weighted fourth template of pixels; and
using, by the computing device, the weighted third template of pixels, and the weighted fourth template of pixels, in the motion prediction search, to determine the reference block for the block being coded in a different frame than the reference block, thereby prediction signals can be generated with good efficiency and prevent decline in the prediction accuracy in relation to pixels which are situated distantly from the boundaries of the object region. 
Regarding claim 6, LIU et al discloses the first template of pixels includes pixels to a left of the first block, and the second template of pixels includes pixels to a top of the first block (Figs. 9, 11-14, and 16-17).
Regarding claim 7, LIU et al discloses, wherein:
the first weight (W1) is associated with the first template and the second weight (W2) is associated with the second template (Fig. 14), and
the first template (left) of pixels including pixels that neighbor the pixels in a first region of pixels, and the second template (top) of pixels includes pixels that neighbor the pixels in a second region of pixels (Figs. 16-17).
Regarding claim 8, LIU et al discloses calculating the first weight and the second weight comprises calculating a first difference between pixels in the first template of pixels and the first region of pixels and a second difference between pixels in the second template of pixels and the second region of pixels, respectively (Figs. 16-17; para. [0086]).
Regarding claim 10, LIU et al discloses inserting the first weight and the second weight in an encoded bitstream (2030, 2110) (Figs. 20-21; paras. [0094-0095]; see also LIU et al’s claims 5 and 9).
Regarding claim 11, Boon et al teaches the first weight and the second weight are used to select the second block (406), to use as a reference (block) for decoding the first block (paras. [0176], [0179], [0181], [0183], [0071]).
Regarding claim 12, Boon et al teaches the first block (402) is in a first frame of a video (401), and the second block (406) is in a second frame of the video (403) (Figs. 7-10).
Regarding claim 13, Boon et al teaches searching for a third block (711-714, 721-724, 731-734, 741-744) to use as a reference for the second block, wherein the second block is being decoded using the first weight and the second weight (Figs. 7-10; paras. [0175-0183], [0071]).
Regarding claims 14 and 22, LIU et al discloses determining a first template of pixels for the first block and a second template of pixels for the first/current block (Figs. 9, 11-14, and 16-17); and
applying the first weight (W1) to the first template of pixels for the first block to generate a weighted first template of pixels for the first block, and applying the second weight (W2) to the second template of pixels for the first block to generate a weighted second template of pixels for the first block (Fig. 14; para. [0066]).
Furthermore, Boon et al teaches:
Calculating the first weight based on the first region of pixels, and the second weight based on the second region of pixels, and the first weight and the second weight are used in the motion prediction search for the reference/third block as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so as to determine the first template of pixels for the third block and the second template of pixels for the third block, and apply the first weight (W1) to the first template of pixels for the third block to generate the weighted first template of pixels for the third block, and apply the second weight (W2) to the second template of pixels for the third block to generate the weighted second template of pixels for the third block, for substantially the same reason/rational as discussed above. 
Regarding claim 16, LIU et al discloses: 
applying the first weight to the first template of pixels for the first block to generate the weighted first template of pixels for the first block, and
applying the second weight to the second template of pixels for the first block to generate the weighted second template of pixels for the first block (Fig. 14; para. [0066]).
Furthermore, Boon et al teaches:
comparing a weighted first template (462) of pixels for a plurality of third blocks (751-754) to the weighted first template of pixels for the second block (461), and comparing the weighted second template (472) of pixels for the plurality of third blocks (771-774) to the weighted second template of pixels for the second block (461), to determine whether the second block is similar to the third block, and selecting one of the plurality of third blocks based on the comparing (Figs. 11-12; paras. [0170], [0189], [0191], [0201]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so as to:
apply the first weight to the first template of pixels for a plurality of third blocks to generate the weighted first template of pixels for the plurality of third blocks;
apply the second weight to the second template of pixels for the plurality of third blocks to generate the weighted second template of pixels for the plurality of third blocks, for substantially the same reason/rational as discussed above.
Regarding claim 17, Boon et al teaches, wherein the plurality of third blocks (as above) are included in a search area in the frame (403) (Figs. 11-12).
Regarding claim 18, Boon et al teaches, the second block is being decoded as discussed above, wherein the first block (402) is signaled as a reference block in an encoded bitstream, and the third block (as above) is searched for as a new reference block to use to decode the second block (Figs. 7-10; paras. [0175-0183], [0071]).
Regarding claim 19, Boon et al teaches, wherein the second block (as above) is in a first frame (403), and the first block (402) is in a second frame (401).
Regarding claim 21, Boon et al teaches, searching for a third block to use as a reference for the second block (Figs. 7-10; paras. [0175-0183], [0071]), wherein the second block is being decoded as discussed above.

Regarding claim 25, LIU et al in view of Boon et al teaches:
calculating the first weight (W1) based on the first template of pixels and the first region of pixels, and the second weight (W2) based on the second template of pixels and second first region of pixels as discussed above. 
LIU et al discloses selecting the first template of pixels (left column) and the second template of pixels (left second column) as discussed above.
Furthermore, Boon et al teaches:
Selecting the first region (411, 412) of pixels that are inside a first block (402, 406) and the second region (421, 422, 431, 432, 441, 442) of pixels that are inside the first block (402, 406) (Figs. 7-10; paras. [0175-0182]);
wherein the first template (462) and the first region (412) are similar sizes (8x8) in a same frame and the second template (472) and the second region (421, 422, 431, 432, 441, 442) are similar sizes (8x8) in the similar same frame (Figs 7-11; paras. [0175-0182]; [0151-0152]);  
wherein, the template signal is generated on the basis of prediction related information which includes a method for generating a signal having a high correlation to the object pixel signal of an object region, and in other words, the template signal is a signal which has the smallest error with respect to the pixel signal of the object region, so that by using texture signals which includes this template signal, it is possible to generate a prediction signal having lower noise (para. [0034]).  
Moreover, in a present embodiment, the region which contains this template signal can be set to any desired shape, so that the region including the template signal is called the “specified region”, wherein the region, which is searched by the template matching process and is similar to the specified region is called a “similar region”, and the region to which each pixel groups of a plurality of texture signals which is inputted to a synthesizer, wherein the region having the same shape as the target region for prediction is called the texture region (Figs. 7-10; paras. [0151], [0153], [0155], [0158], [0175], [0178], [0180], [0182]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine Boon et al’s teachings as above so that calculating the first weight (W1) based on the first template of pixels and the first region of pixels comprises comparing (searched by template matching) pixels in a same position in the first template of pixels and the first region of pixels, and calculating the second weight (W2) based on the second template of pixels and the second region of pixels comprises comparing (searched by template matching) based on the second template of pixels and second region of pixels, in order to determine the “similar region”, corresponding to the respective template signal, which has the smallest error with respect to the pixel signal of the respective/corresponding (object) region, so that by using texture signals which includes this template signal, it is possible to generate a prediction signal having lower noise.

7.	Claim 9 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over LIU et al (2017/0353719 A1) and Boon et al (2009/0116760 A1) as applied to claim 8 above, and further view of SHARMAN et al (2020/0029076 A1).
Regarding claim 9, the combination of LIU et al and Boon et al does not seem to particularly disclose, wherein calculating the first weight and the second weight comprises calculating a weighted distribution of the first difference and the second difference.
However, SHARMAN et al teaches encoding/decoding with variable intra prediction direction sets comprising Fig. 23 illustrating a block (1400) having sub-regions (1410, 1420) in which the set of available prediction directions may be different in their weight distribution of possible directions compared to one or both of the other sub-region of pixels so that the encoder provides varying sets of candidate prediction directions applicable to a sample in dependence upon the position of that sample within the image region (Fig. 23.; para. [0118]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by LIU et al to incorporate/combine SHARMAN et al’s teaching as above so that calculating the first weight and the second weight comprises calculating the weighted distribution of LIU et al’s first difference and second difference, so that the encoder provides varying sets of candidate prediction directions applicable to a sample in dependence upon the position of that sample within the image region.

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Park et al (2014/0003522 A1), Video signal decoding device/method.
B)	Liu et al (2019/0020895 A1), Decoder side motion vector refinement in video coding.  

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHAWN S AN/
Primary Examiner, Art Unit 2483